Dismissed;      Opinion issued November 25, 2012




                                                   In Ihe
                                            uf ;\ipcth
                                         tiiirt

                              ift1! istrict f ixa at 1a11a
                                           No. 05-12-01071-C V

                ERNEST FRANKLIN, FRANKLIN BRII)CE, INC., DIANA LOf%IAS,
                     ROSIE VASQUE/, ANt) .JOSE VASQUEZ, Appellants

                                                     V

                  IGNITE [IOIMINGS, Lii)., ANt) STREAM spi:. LTD.. Appellees


                          On Appeal     fromthe 14th Judicial District Court
                                         Dallas County, Texas
                                  Trial Court Cause No. DC-12-06049


                                  MEMORANDUM OPINION
                              Before Justices Richter, Lang-Miers, and Myers

           The Court has before it the parties’ November 20, 2012 joint motion to dismiss appeal with

prejudice. In the   motion,   the parties state they have reached a settlement agreement and ask that the

appeal be dismissed. We GRANT the motion and DISMISS the appeal.                    See TEX. R. APP. P.

42.1(a).




                                                                  PER CURIAM



121071RP05
                                  (!tnirt   tif 4Tt1It1i3
                          Fjf11i Jitrirt ni              at Ja11a

                                        JUDGMENT
ERNEST FRANKLIN, FRANKLIN                       Appeal from the 14th Judicial District Court
I3RIDGL IN( DIANA LOMAS ROS1L                   of Dallas County. Texas. (Tr.Ct.No. DC-12-
VASQUEZ. AN I) JOSE VASQUEZ.                    06049).
Appellants                                      Opinion delivered per curiam I)etore Justices
                                                Richter. Lang-Miers. and Myers.
No. 05-1 2-01 (>7 I -CV

IGNITE HOLDINGS, LTD. ANt) STREAM
SPE, LTD., Appellecs

       Based on the Court’s opinion of this date, this appeal is DISMISSED. Appellees are
ORDERED to recover their costs of this appeal from appellants, unless the parties’ agreement
provides otherwise.


Judgment entered November 28, 20 I 2.




                                                 \1/\k1Ir’\ II( •I iii:i
                                                 .11 SII(i